- -"ll..,,. ,~   >
                                                                                                                                                                          '
                                                                                                                                                                          I
                                                                                                                                                                              -,
                                                                                                                                                                               /
        AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                              Page I of l



                                                       UNITED STATES DISTRICT COURT
                                                                    SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                 JUDGMENT IN A CRIMINAL CASE
                                                       V,                                (For Offenses Committed On or After November l, 1987)


                                Jose Manuel Trejo-Uribe                                  Case Number: 3:19-mj-22484

                                                                                         Kris J. Kraus
                                                                                         Defendant's Attomeji __ _

                                                                                                                          t>-~

       REGISTRATIONNO. 85956298                                                                                                      -----~
        THE DEFENDANT:
         121 pleaded guilty to count(s) 1 of Complaint
         D was found guilty to count( s)
                                                                                                                     l ____ _
                                                                                                          . ,, -_;LJ', r1E1~~s
                                                                                                                                 JUN 2 0 201S
                                                                                                                      CLEt=1K ,_j:;, JIS: >-K ' (. CJURT
                                                                                                                         - 1'N l"''R I
                                                                                                                                       1 ' ' ' 0' ''" · \C:Q'CO','i
                                                                                                                                       'V' r ",',\,_     r •. ',,
                     after a plea of not guilty.                                               . ________1£J_ -.
                                                                                                              _ . ----·· COF ·' ,
                                                                                                          \
                     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title & Section                                Nature of Offense                                                            Count Number(s)
       8:1325                                         ILLEGAL ENTRY (Misdemeanor)                                                  1

         D The defendant has been found not guilty on count(s)
                                                                                    --------------------
         0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:
                                                  f

                                              D        TIME SERVED                    D _ _ _ _ _ _ _ _ _ days

         IZl Assessment: $10 WAIVED IZl Fine: WAIVED
         IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
       imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
       United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Thursday,lun~O, 2019
                                                                                       Date of Imposition of Sentence
                                       //1,.--·               _./




                                                                                       ~~
                                                       -~--
        Received
                           /401/
                            // /
                                   /
                             ;2:-c'~
                          - --------
                          DUSM

                                                                                       UNITED STATES MAGISTRATE JUDGE



        Clerk's Office Copy                                                                                                                  3: 19-mj-22484
